          Case 3:16-cv-04360-VC Document 113 Filed 11/01/18 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  NOE ADALBERTO SILVA, ET AL.,                         Case No. 16-cv-04360-VC
                  Plaintiffs,
                                                       ORDER GRANTING MOTION TO
           v.                                          SET ASIDE COSTS
  SAN PABLO POLICE DEPARTMENT, et                      Re: Dkt. Nos. 107, 108
  al.,
                  Defendants.

        Silva’s motion to set aside the award of costs is granted. See Ass’n of Mexican-American

Educators v. California, 231 F.3d 572, 591 (9th Cir. 2000) (holding that Federal Rule of Civil

Procedure 54(d)(1) “creates a presumption in favor of awarding costs to a prevailing party, but

vests in the district court discretion to refuse to award costs”). In light of Silva’s financial status,

the economic disparity between the parties, and the merit underlying Silva’s constitutional

claims, it is appropriate to deny costs to San Pablo. See id. at 591-93.

        IT IS SO ORDERED.

Dated: November 1, 2018
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
